STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   January 9, 2018
               Plaintiff-Appellee,

v                                                                  No. 335112
                                                                   Saginaw Circuit Court
DEMETRIUS ALEXANDER MITCHELL,                                      LC No. 15-041609-FC

               Defendant-Appellant.


Before: O’CONNELL, P.J., and HOEKSTRA and SWARTZLE, JJ.

PER CURIAM.

        Following a jury trial, defendant was convicted of armed robbery, MCL 750.529; first-
degree home invasion, MCL 750.110a(2); carrying a dangerous weapon with unlawful intent,
MCL 750.226; and three counts of possession of a firearm during the commission of a felony
(“felony-firearm”), MCL 750.227b. The jury found defendant not guilty of unlawful
imprisonment, MCL 750.349b, and a felony-firearm charge related to unlawful imprisonment.
The trial court sentenced defendant to serve concurrent terms of imprisonment of 9 to 20 years
for the armed robbery and first-degree home invasion convictions and three to five years for the
carrying a dangerous weapon with unlawful intent conviction, and to terms of imprisonment of
two years for each count of felony-firearm to be served consecutively to his other sentences. On
appeal, defendant challenges the trial court’s decision to admit the in-court identification of an
eyewitness and the scoring of the sentencing variables. We affirm.

        In July 2015, Shyanne Edwards lived at the home of her mother, Tammy Meyer, with her
fiancée, Serina Witherell, and Witherell’s two young children. On July 23, 2015, around 11:30
p.m., Edwards, Witherell, and the children went to sleep in Edwards’s bedroom. Meyer was
away from the home at the time. An air conditioning unit was running in the window of the
bedroom, and Edwards had hung a blanket over the doorway to trap the cold air inside the room.
At some point, Edwards was awakened by the sound of her dog barking; she then noticed lights
flickering on and off in the space beneath the blanket, and a man she did not know poked his
head around the blanket.

        Edwards immediately called 911, and, while she was on the phone, a second man entered
the room wearing a gray hooded sweatshirt and carrying a gun. Edwards hid the phone beneath
the blanket on her bed, and when the man asked her if she had called the police she told him that
she had not. The man, whom Edwards later identified as defendant, also asked her if she had any

                                               -1-
jewelry or other valuables in the room; he left when she told him that she did not. Edwards
testified that the police arrived not long after the men left her room and arrested two men who
were in the house, Robert Thomas and Edward Williams. The police arrested a third man that
evening, Evee Cooper, while Cooper was hiding in a parked vehicle in the neighborhood of
Meyer’s house. A fourth individual was seen running from Meyer’s home on foot. The police
pursued this fourth individual but were not able to apprehend him. During the course of their
interviews with Thomas and Williams, however, police uncovered evidence that defendant was
the fourth individual. Additionally, the vehicle in which Cooper was found was registered to
defendant’s grandmother, and police officers also located defendant’s driver’s license inside of a
wallet found in the vehicle.

                     I. EDWARDS’S IDENTIFICATION OF DEFENDANT

        At the preliminary examination, Edwards identified defendant as the gunman who had
entered her room during the home invasion. Edwards testified that she had seen a photograph of
defendant in an online news article about the incident, but stated that she recognized him based
on his appearance in her room that night and had not relied on the article to identify him.
Defendant filed a motion to suppress Edwards’s in-court identification, which the trial court
denied. On appeal, defendant argues that Edwards lacked an independent basis to make the in-
court identification and that the trial court erred by denying his motion. Additionally, defendant
argues that the court erred by failing to weigh the factors set forth in People v Gray, 457 Mich.
107; 577 NW2d 92 (1998), when determining whether Edwards’s identification of defendant was
reliable or tainted by illegal identification procedures. We find Gray inapplicable to this case
and agree with the trial court’s decision to deny defendant’s motion.

        In Gray, 457 Mich. at 111, the Supreme Court held that “[a] photographic identification
procedure violates a defendant’s right to due process of law when it is so impermissibly
suggestive that it gives rise to a substantial likelihood of misidentification.” The defendant in
Gray argued that an officer “impermissibly suggested to the victim that defendant was her
assailant when he showed her a single photograph of defendant and told her that he was the man
they had arrested in connection with her assault.” Id. at 110. The Supreme Court concluded that
“[t]he display of the single photograph, combined with the statement that this was the man the
police had arrested for the assault, was highly suggestive.” Id. Yet the inquiry did “not end once
we have found an invalid identification procedure. The second step in our analysis is to
determine whether the victim had an independent basis to identify the defendant in court.” Id. at
114-115. The Supreme Court then identified several factors for trial court’s to consider on the
second step. Id. at 115-116.

        In this case, the trial court noted that no state actor was involved in the pretrial publicity,
nor did any state actor expose the online news article and accompanying photograph of
defendant to Edwards. Rather, Edwards independently viewed the article. Therefore, because
there was no state action, there was no evidence to support a finding that there was an invalid
identification procedure. Without satisfying the first part of the inquiry under Gray, the court
was not required to reach the second part of the analysis. Thus, we conclude that the trial court
did not err by failing to consider the independent-basis factors.



                                                 -2-
         Moreover, even if we were to find that Edwards’s viewing of the photo was somehow
improperly suggestive, defendant has not shown that his right to a fair trial was violated on this
basis. As the trial court noted, defendant was not prevented from arguing that Edwards’s
identification was invalid; he raised this issue during his cross-examination of Edwards so that
the jury was aware that it had occurred. In addition, defendant challenged the identification on
other grounds by pointing out that it was dark in Edwards’s bedroom when the gunman entered
and that the gunman was wearing a bandana over his face, obscuring his features. Edwards did
acknowledge at trial that she could not be totally certain that defendant was the gunman who had
entered her room, but it does not follow that Edwards’s identification should have been
suppressed. Rather, “[t]he credibility of identification testimony is a question for the trier of fact
that we do not resolve anew.” People v Davis, 241 Mich. App. 697, 700; 617 NW2d 381 (2000).
Whether Edwards’s identification was unreliable was a question of fact that the jury was able to
determine.

        Additionally, Edwards’s in-court identification was merely cumulative to other evidence
that linked defendant to the offense: an officer, as well as Thomas and Cooper, testified that they
saw defendant at the crime scene; defendant had possession of his grandmother’s vehicle, which
was located near the scene; defendant fit the description of the suspect who fled from police; and
defendant’s driver’s license was found in the vehicle. Because substantial evidence linked
defendant to the crime, even if we were to find error with respect to the in-court identification,
that error would be harmless. MCL 769.26. Defendant is not entitled to a new trial based on the
in-court identification.

                              II. OFFENSE-VARIABLE SCORING

        Defendant also challenges the trial court’s scoring of Offense Variables (OVs) 1 and 2.
On appeal, defendant’s objections to the trial court’s scoring is unclear, but defendant does note
that his trial counsel challenged the trial court’s scores for OVs 1 and 2 at sentencing, and argues
that based on his acquittal of unlawful imprisonment he is entitled to resentencing. Therefore,
we will treat defendant’s argument as a challenge to the trial court’s scoring of OVs 1 and 2.

       Defendant was scored 15 points for OV 1, aggravated use of a weapon, MCL 777.31, and
five points for OV 2, lethal potential of weapon used, MCL 777.32. OV 1 is properly scored at
15 points where “[a] firearm was pointed at or toward a victim.” MCL 777.31(c). OV 2 is
properly scored at five points where the defendant “possessed or used a pistol, rifle, shotgun, or
knife.” MCL 777.32(d).

        Defendant was charged with unlawful imprisonment based on Edwards’s testimony that
one of the intruders had stood in the doorway of her bedroom watching guard with a gun pointed
at her face. Defendant argues that OV 1 should not have been scored at 15 points because
defendant was acquitted of unlawful imprisonment. Defendant’s argument, however, is not
persuasive because there is no requirement in the statute that a defendant must be convicted of
unlawful imprisonment in order for the court to score 15 points for this variable. Because the
evidence was sufficient to demonstrate that defendant appeared in Edwards’s room and pointed a
gun at her, the trial court’s score of 15 points for OV 1 was appropriate.



                                                 -3-
        Similarly, defendant’s argument that OV 2 should have been scored at zero points based
on his acquittal of unlawful imprisonment is not persuasive. There is no requirement in the
statute that a defendant be convicted of unlawful imprisonment in order to assess five points for
OV 2. Additionally, we note that the jury found defendant guilty of several weapons charges,
including three counts of felony firearm and carrying a dangerous weapon with unlawful intent.
Defendant’s convictions were sufficient to support the trial court’s finding that defendant
possessed a firearm during the offense; thus, the trial court properly scored OV 2 at five points.

       Affirmed.



                                                            /s/ Peter D. O'Connell
                                                            /s/ Joel P. Hoekstra
                                                            /s/ Brock A. Swartzle




                                               -4-